Citation Nr: 0929276	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-37 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected right 
knee disability or under the provisions of 38 U.S.C.A. § 1151 
based on a November 1999 right knee arthroscopy.  

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected right 
knee disability.  

3.  Entitlement to service connection for migraine headaches, 
claimed as secondary to a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to December 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer sitting at 
the RO in September 2006; a transcript of that hearing is 
associated with the claims file.    

This case was previously before the Board in November 2007 
and was remanded for further development.  The Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  A chronic low back disorder did not have its onset in 
service and is not causally related to service or a service-
connected disability; the Veteran incurred no additional 
disability to his back as a result of a November 1999 right 
knee arthroscopy.

2.  A chronic cervical spine disorder did not have its onset 
in service and is not causally related to service or a 
service-connected disability.

3.  Chronic migraine headaches did not have their onset in 
service and are not causally related to service or a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1131, 1151 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.361 (2006), (2008).

2.  The criteria for service connection for a cervical spine 
shoulder disorder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), (2008).

3.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006), (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, letters 
dated in January 2005, January 2008, and June 2008 letters 
advised the Veteran of the evidence and information necessary 
to substantiate his claims of entitlement to service 
connection, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, the January 2008 letter informed him of the 
evidence and information necessary to substantiate his claims 
on a secondary basis.  Also, relevant to the Veteran's claim 
of entitlement to service connection for a back disorder 
under the provisions of 38 U.S.C.A. § 1151, letters in May 
2003 and October 2006 advised him of the evidence and 
information necessary to substantiate his claim on such 
basis.  Moreover, the January 2008 and June 2008 letters 
notified the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

While the January 2005, October 2006, January 2008, and June 
2008 letters were issued after the initial June 2003 rating 
decision, the United States Court of Appeals for the Federal 
Circuit has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the January 2005, October 2006, January 2008, and June 
2008 letters were issued, the Veteran's claims were 
readjudicated in the March 2006, April 2006, November 2006 
and May 2009 supplemental statement of the case.  Therefore, 
any defect with respect to the timing of the VCAA notice has 
been cured.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining medical records, providing a personal hearing, 
providing examinations, and obtaining medical opinions.  The 
Board notes that it appears that there may be outstanding 
private treatment records.  In this regard, the Board 
observes that the Veteran has been asked repeatedly, and most 
recently in January 2008 and June 2008 letters, to provide 
the outstanding records or information as to their location, 
but failed to do so.  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (VA's duty to assist is not a one-way street; if a 
Veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence).  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Thus, the Board 
finds that the issues are ready for adjudication at this 
time.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran as it does not require the 
establishment of a baseline level of disability before an 
award of service connection may granted.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the Veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA's care, treatment, or examination without 
the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Low Back Disorder

The record well documents that the Veteran has a current 
disability of degenerative disc disease (DDD) of the lumbar 
spine.  As the Veteran has a current disability, the question 
remains whether the low back disorder is related to service, 
is secondary to service-connected right knee disability, or 
is a result from the November 1999 right knee arthroscopy.

Initially, the Board notes that service connection is not 
warranted on a direct basis.  In this case, the competent 
evidence does not suggest that a chronic low back disorder 
had its onset in service or existed continuously since 
service:  the service treatment records are silent as to any 
complaint, diagnosis, or treatment of a low back disorder or 
associated symptoms, and the earliest evidence, to include 
history, of a chronic low back disorder dates approximately 
12 years after separation from service.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim).  Furthermore, the evidence does not include any 
medical findings suggestive of a causal relationship between 
the low back disorder and service, though it does include 
competent opinions which suggest that the condition is not 
the result of service.  See, e.g., March 2006 and February 
2009 VA examination records (examiners report findings that 
low back disorder is result of normal aging process).  In 
sum, the Board finds that the evidence does not indicate that 
a chronic low back disorder was incurred in service or is 
otherwise related to service; thus, service connection is not 
warranted on a direct basis.  

The Board notes that the Veteran's primary contention has 
been that the low back disorder is related to his service-
connected right knee disability, to include as a residual of 
treatment for the right knee disability; thus, the Board has 
also considered whether service connection is warranted on a 
secondary basis.  Additionally, insofar as the Veteran has 
alleged that failed epidurals during his November 1999 
arthroscopic knee surgery resulted in his back disability, 
the Board has considered whether service connection is 
warranted under the provisions of 38 U.S.C.A. § 1151.

January and February 2000 VA treatment records reflect the 
Veteran's history of being unable to move because he 
"reinjured" his back while "bending to pick something up".  
The Veteran indicated that the pain was in the area where he 
had received an epidural during a November 1999 right knee 
arthroscopy and that it had onset after the epidural.  
Computerized tomography (CT) and X-ray images revealed 
bulging discs, degenerative changes, lumbar facet arthritis, 
and stenosis, and the Veteran was subsequently diagnosed with 
degenerative disc disease (DDD) of the lumbar spine.  See, 
e.g., February 2000 VA X-ray report and February 2000 VA 
treatment record.  

A March 2006 VA examination record reflects the Veteran's 
history of sustaining a low back injury in 1992 or 1993, 
after a slip and fall caused by his right knee disability.  
The record also reflects the examiner's notation that the 
Veteran sustained a spinal injury in an April 1997 motor 
vehicle accident, a notation which was apparently based on 
review of a February 2003 VA occupational therapy record 
which reported the Veteran's history of spinal stenosis since 
an April 1997 motor vehicle accident.  The record reveals 
that the Veteran denied any episodes of injury to his low 
back while in service.  After examination and review of the 
record, the examiner diagnosed the Veteran with lumbar DDD 
with associated mechanical low back pain.  The examiner 
stated that, in his opinion, the Veteran's low back disorder 
was a "result of a normal aging process, aggravated by motor 
vehicle accident in 1997"; it was not caused or aggravated 
by the right knee disability.  The examiner explained that 
his opinions were supported by "current literature", which 
indicated that the Veteran's degree of DDD was not excessive 
but was normal for his age.

A February 2009 VA examination record reflects the Veteran's 
history of developing low back pain after failed epidural 
anesthesia (in preparation for a right knee arthroscopy) in 
1999.  After examination and review of the record, the 
examiner diagnosed the Veteran with lumbar DDD with 
mechanical low back pain.  The examiner stated that, based on 
the Veteran's history, review of the claims file, review of 
current orthopedic literature, and examination, it was his 
opinion that the Veteran's low back disorder was caused by or 
the result of a normal expected aging process in a forty-year 
old person.  The examiner explained that the condition was a 
"stand-alone entity" which was not adjunct to, or 
aggravated by the service-connected right knee disability.  
Additionally, he explained that the low back disorder was not 
related to the multiple failed epidurals as epidurals do not 
cause or accelerate a normal spinal aging process.  

After review of the evidence, the Board finds that service 
connection is not warranted on a secondary basis or under the 
provisions of 38 U.S.C.A. § 1151.  Although the Veteran has 
reported that his low back disorder was caused by his right 
knee disorder, to include as a residual of the right knee 
arthroscopy, as a layperson, he is not competent to comment 
on the etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
Board finds that the competent medical evidence does not 
indicate that there is a link (either causal or aggravating) 
between the low back disorder and the right knee disability, 
to include as the result of any treatment for the right knee 
disability or from right knee instability.  Although the 
medical evidence suggests that the Veteran's low back pain 
onset soon after the 1999 right knee arthroscopy, the mere 
fact that the pain onset subsequent to the surgery does not 
mean that the surgery caused the pain; it solely indicates 
that the surgery preceded the pain.  The Board notes that a 
February 2000 VA physical therapy request reports a 
provisional finding that the Veteran's low back pain, which 
the record notes was due to bulging discs and facet 
arthritis, had "probabl[y] onset secondary to [sedentary] 
from knee surgery".  The author provides no rationale for 
how being sedentary could cause facet arthritis or bulging 
discs, however, and the subsequent medical evidence provides 
no corroboration of this provisional finding.  Thus, the 
Board finds that the opinion has no probative value.  See, 
e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  In contrast to the February 2000 opinion, the Board 
finds that the VA examiners' negative opinions, which are 
based on review of the record and which are supported by 
rationale, are highly probative.  

In sum, the Board finds that the preponderance of the 
evidence does not probatively and competently indicate that 
the Veteran's low back disorder was caused or aggravated by 
the service-connected right knee disability, to include from 
any treatment thereof or instability therefrom.  Thus, 
service connection is not warranted on a secondary basis or 
under the provisions of 38 U.S.C.A. § 1151.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a low back disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.  

Cervical Spine Disorder 

The record documents that the Veteran has a current 
disability of DDD of the cervical spine.  As the Veteran has 
a current disability, the question remains whether the 
cervical spine disorder onset in service or was caused or 
aggravated by service or the service-connected right knee 
disability.  

Initially, the Board notes that service connection is not 
warranted on a direct basis because the competent evidence 
does not suggest that a chronic cervical spine disorder onset 
in service or existed continuously since service.  The 
service treatment records are silent as to any complaint, 
diagnosis, or treatment of a cervical spine disorder or 
associated symptoms, and the earliest evidence, to include 
history, of a chronic cervical spine disorder dates 
approximately 13 years after separation from service.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  
Furthermore, the evidence does not include any medical 
findings suggestive of a causal relationship between the 
cervical spine disorder and service, though it does include 
competent opinions which suggest that the condition is not 
the result of service.  See, e.g., March 2006 and February 
2009 VA examination records (examiners report findings that 
cervical spine disorder is result of normal aging process).  
In sum, the Board finds that the evidence does not indicate 
that a chronic cervical spine disorder was incurred in 
service or is otherwise related to service; thus, service 
connection is not warranted on a direct basis.  

The Board notes that the Veteran's primary contention has 
been that the cervical spine disorder is related to his 
service-connected right knee disability, primarily as a 
residual of falls caused by right knee instability; thus, the 
Board has also considered whether service connection is 
warranted on a secondary basis.

Post-service treatment records reveal that the initial 
history of neck pain of record dates in September 2001.  See 
September 2001 VA treatment record.  The September 2001 
treatment record does not report any history from the Veteran 
as to the cause of the pain, but a subsequent record 
indicates that the pain onset after a motor vehicle accident 
in 1997.  See February 2003 VA occupational therapy record.   

A VA examination was conducted in March 2006.  The record 
reflects the Veteran's history of sustaining a cervical spine 
injury in 1992 or 1993, after a slip and fall caused by his 
right knee disability.  The record also reflects the 
examiner's notation that the Veteran sustained a spinal 
injury in an April 1997 motor vehicle accident, and the 
Veteran's negative history as to any neck injury during 
service.  After examination and review of the record, the 
examiner diagnosed the Veteran with cervical DDD with 
associated mechanical neck pain.  The examiner stated that, 
based on the Veteran's history, significant prior history of 
a motor vehicle accident, and significant silent service 
medical records, he believed the Veteran's cervical spine 
disorder was caused by the aging process and aggravated by 
the nonservice-connected motor vehicle accident.  
Furthermore, the examiner believed that the service-connected 
right knee disability had not caused or aggravated the 
cervical spine disorder.  The examiner added that his 
opinions were supported by the current literature which 
indicated that the Veteran's cervical DDD was normal, and not 
excessive, for his age.  

Another VA examination was conducted in February 2009.  The 
record reflects the Veteran's history of a cervical spine 
disorder as a result of recurrent falls due to right knee 
instability.  After examination and review of the record, the 
examiner diagnosed the Veteran with cervical DDD with 
mechanical neck pain.  The examiner stated that, based on the 
Veteran's history, review of the claims file (which included 
treatment records for falls in 2003, 2004, and 2005), review 
of current orthopedic literature, and examination, it was his 
opinion that the Veteran's cervical spine disorder was the 
result of an expected aging process for a person of the 
Veteran's age.  The examiner stated that the condition was 
not secondary to an injury pattern and was not adjunct to or 
aggravated by the service-connected right knee disability.  

After review of the evidence, the Board finds that service 
connection is not warranted on a secondary basis.  Although 
the Veteran has reported that his cervical spine disorder was 
caused by his right knee disorder, to include as a residual 
of recurrent falls from right knee instability, he is not 
competent to comment on the etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this 
case, the evidence does not contain any competent findings 
that the cervical spine disorder is linked to the service-
connected right knee disability, though it does contain two 
competent, and highly probative, opinions that the two 
conditions are not related (either via cause or aggravation).  
Thus, based on lack of competent evidence suggestive of a 
causal or aggravating link relationship between the right 
knee disability and the cervical spine disorder, service 
connection is not warranted on a secondary basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a cervical spine disorder.  As such, 
that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.

Migraine Headaches 

The Veteran contends that he has migraine headaches secondary 
to his cervical spine disorder.  In this case, because 
service connection has not been granted for a cervical spine 
disorder, service connection for migraine headaches as 
secondary to a cervical spine must also be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where a claim lacks 
legal merit or legal entitlement, such must be denied as a 
matter of law).  Additionally, the Board notes that the 
Veteran does not contend, nor does the evidence suggest, that 
any other service-connected disability has caused or 
aggravated the migraine headaches or that the migraine 
headaches either had their onset in service or are causally 
related to service.  In light of the foregoing, service 
connection for migraine headaches must be denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for migraine headaches.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder, to include as 
secondary to service-connected right knee disability or under 
the provisions of 38 U.S.C.A. § 1151 based on a November 1999 
right knee arthroscopy, is denied.  

Service connection for a cervical spine disorder, to include 
as secondary to service-connected right knee disability, is 
denied.  

Service connection for migraine headaches, claimed as 
secondary to a cervical spine disorder, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


